Citation Nr: 0806754	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-42 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus. 

2.	Entitlement to service connection for elevated liver 
enzymes, including as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1978 to 
September 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 RO decision.  

In January 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that diabetes 
mellitus was incurred in service, within one year after 
service or is otherwise related to service.  

3.	 The competent medical evidence does not show that a liver 
disability was incurred in service or is otherwise related to 
service.  




CONCLUSIONS OF LAW

1.	Diabetes mellitus was not incurred in service nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.	A liver disability was not incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Although the VCAA notice did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, the veteran was sent a letter in March 
2006 addressing these issues.  Any error regarding the March 
2006 letter was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the appellant was not afforded a VA medical 
examination.  The service medical records do not indicate 
diabetes or a liver disability.  No disabilities were noted 
at the separation examination.  Additionally, the objective 
medical evidence of record does not show a liver disability 
after service.  In view of the objective evidence of record 
which was negative for any complaints or findings of diabetes 
and a liver disability in service, and the absence of a liver 
disability after service; the Board finds that the objective 
medical evidence outweighs the veteran's assertions.  Thus, a 
VA examination is not required.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in 
determining whether lay evidence is satisfactory the Board 
may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran).  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (a medical opinion was not warranted when 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as diabetes mellitus manifests to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2007). Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Diabetes Mellitus

The veteran claims service connection for diabetes mellitus.  
He claims that he had symptoms of diabetes in service 
including dizziness, headaches, blurred vision and shortness 
of breath.  

In February 2003, the veteran was first diagnosed with 
diabetes mellitus by a VA physician.  Therefore, the veteran 
has a current diagnosis of diabetes mellitus and the first 
criterion for service connection has been met. 

The Board notes that there is no medical evidence depicting 
symptoms of or a diagnosis of diabetes mellitus within one 
year of separation from service in September 1980.  
Therefore, service connection for diabetes mellitus cannot be 
presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

Regarding the second criterion for direct service connection, 
there is no indication in the service medical records of a 
diagnosis of diabetes mellitus.  The service medical records 
also do not show treatment for symptoms of diabetes mellitus.  
Although the veteran contends that he received treatment in 
service for dizziness, headaches, blurred vision and 
shortness of breath, the service medical records do not 
support these assertions.  In the separation examination in 
July 1980, the veteran reported that he did not have 
dizziness, eye trouble or shortness of breath in service.  
The Board notes that the veteran did report that he had 
frequent and severe headaches; however, the treatment records 
do not support this assertion.  Based on the service medical 
records, the Board finds that there is no diagnosis of 
diabetes mellitus or treatment for symptoms of diabetes 
mellitus in-service.  

Finally, there is no medical evidence of record relating the 
veteran's diabetes mellitus to service.  The evidence of 
record is devoid of any objective medical evidence of 
diabetes mellitus until 2003, over two decades after service.  
There is no medical evidence of record showing symptoms of 
diabetes mellitus between discharge from service and 2003.  
This lapse in time weighs against the veteran's claim.  
Furthermore, no doctor has ever opined that diabetes mellitus 
is related to service.  Without competent medical evidence 
linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's testimony that 
diabetes mellitus began in service; however, the record 
reflects that he lacks the medical expertise necessary to 
render a medical diagnosis or competent opinion regarding the 
etiology of diabetes mellitus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  While a layman such as the 
veteran can certainly attest to his in-service experiences 
and symptoms, he is not competent to provide an opinion 
linking that disability to a service-connected disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board finds that the service 
medical records weigh against the veteran's claim that he 
experienced symptoms in service or that diabetes mellitus is 
related to service.  

In sum, the evidence of record does not show diabetes 
mellitus in service or a nexus between diabetes mellitus and 
service.  As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim for service connection for 
diabetes mellitus must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.



Elevated Liver Enzymes

The veteran claims service connection for elevated liver 
enzymes.  The Board acknowledges that the veteran had 
elevated liver enzymes as depicted in the February 2003 VA 
treatment records.  The Board has reviewed all the medical 
evidence of record, however, and finds that the veteran does 
not have a current diagnosis of a liver disability.  There is 
no diagnosis of a liver disability in the VA treatment 
records.  Without medical evidence providing a diagnosis of a 
liver disability, service connected cannot be granted.  

The Board has considered the contentions of the veteran that 
he had elevated liver enzymes because of his diabetes 
mellitus.  Without a diagnosis of a liver disability, 
however, service connection cannot be granted on a direct or 
secondary basis.  Additionally, there is no evidence that the 
veteran's elevated liver enzymes are related to diabetes 
mellitus or any other service-connected disability.  There is 
no medical evidence of record relating elevated liver enzymes 
to diabetes mellitus.  The veteran is also not service-
connected for any other condition that elevated liver enzymes 
may be related to.  Additionally, the veteran has not 
demonstrated that he has medical expertise to make an opinion 
regarding diagnosis or etiology.  See Espiritu, supra.  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Id.  The Board notes 
that while the veteran is competent to report symptoms, he 
does not have medical expertise and therefore cannot provide 
a competent opinion regarding diagnosis or causation of his 
elevated liver enzymes.  

As the medical evidence of record lacks a diagnosis of a 
liver disability, the preponderance of the evidence is 
against the veteran's claim and the benefit-of-the-doubt rule 
does not apply.  Therefore, the veteran's claim for service 
connection for a liver disability must be denied.  See 38 
U.S.C.A §5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for diabetes mellitus is denied.  

Service connection for elevated liver enzymes, including as 
secondary to diabetes mellitus is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


